Date: June 20, 2017 Katherine Wray Attorney-Advisor Office of Information Technologies and Services Securities and Exchange Commision Re: Bookedbyus Inc. Revised Preliminary Information Statement on Schedule 14C Filed May 19, 2017 Form 8-K/A filed June 9, 2017 File No. 000-55513 In response to your letter dated June 19, 2017, the following information is hereby submitted on behalf of Bookedbyus Inc. (the “Company”). For your convenience, we have reproduced below the comment contained in the Staff’s June 19, 2017 letter in italicized text immediately before our response. Form 8-K/A filed June 9, 2017 General 1.
